DETAILED CORRESPONDENCE

Claims 27-45 are currently pending and under examination in the instant application. An action on the merits follows. The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 1/8/19 (2) and 8/3/19 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action. It is noted that one of the IDS filed on 1/8/19 is a jumbo IDS citing more than 520 different publications/references. 

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of each of the prior-filed applications, 13/488,628, 13/412,936,13/093,156, 13/022,759, and provisional application 61/302,282, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the instant claims recite the limitation that the genetically modified mouse comprises a human heavy chain variable region sequence encoding a human immunoglobulin heavy chain variable domain where the heavy chain variable domain sequence includes a VH3-49, VH3-66, VH4-28, or VH4-61 sequence. None of parent applications 13/488,628, 13/412,936,13/093,156, 13/022,759, and provisional application 61/302,282 disclose any one or all of these four specific VH sequences. These specific VH sequences were first disclosed in parent application 13/798,310. As such, benefit of priority to prior-filed applications 13/488,628, 13/412,936,13/093,156, 13/022,759, and provisional application 61/302,282 is denied. 
Please note that the effective filing date of instant claims 27-45 is the filing date of parent application 13/798,310, which is 3/13/2013. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,167,344, hereafter referred to as the ‘344 patent, in view of Mendez et al. (1997) Nat. Genetics, Vol. 15, 146-156.
The broadest of instant claims 27-45 differ in scope from the broadest of the ‘344 patent claims; however, the ‘344 patent claims and the instant claims both encompass and specifically claim a transgenic knock-in mouse whose genome comprises a single rearranged human light chain transgene comprising a human VK1-39 gene segment or VK3-20 gene segment and a human JK gene segment inserted into the mouse kappa light chain loci V and/or J region such that the mouse lacks endogenous VK and/or Jk gene segments, and more specifically a single rearranged human kappa light chain Vk39-1/Jk5 variable region sequence as set forth in nucleotides 2362 through 2686 of SEQ ID NO:1 or a single rearranged human kappa light chain Vk3-20/Jk1 sequences as set forth in nucleotides 2373 through 2697 of SEQ ID NO:11, and an unrearranged human heavy chain transgene comprising multiple human heavy chain V gene segments, all the human D gene segments, and all the human J gene segments inserted into the mouse heavy chain locus, and which produces chimeric human antibodies comprising human variable regions and mouse constant regions. The claims of the ‘‘344 patent further include claims reciting all the limitations of the instant dependent claims and further include claims which recite B cells and hybridomas derived from the mice. 
The claims of the ‘344 patent differ from the instant claims in that while the ‘344 patent claims recite transgenic mice whose genome comprises multiple human heavy chain V gene segments, and in dependent claim 12 recites specific human heavy chain V gene segments including the V gene segments recited in instant dependent claim 39, the ‘344 patent claims do not specifically recite that the mouse genome comprises at least one of human VH3-49, VH3-66, VH4-28 or VH4-61 as recited in instant independent claim 27. However, the ‘344 patent claims encompass the inclusion of these human VH gene segments in the genome of a mouse. Mendez et al. supplements the ‘344 patent claims by teaching a YAC comprising the human heavy chain V gene segments 1-2, 1-8, 1-18, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 3-49, 3-66, 4-28, 4-31, 4-39, 4-59, 4-61, 5-51, and 6-1, all of the human heavy chain D gene segments, which includes D1-7, D1-26, D3-3, D3-10, D3-16, D3-22, D5-5, D5-12, D6-6, D6-13, and D7-27, and all of the human heavy chain J gene segments which can be successfully inserted into a mouse genome and undergo productive rearrangement (Mendez et al., Figure 1a and page 148). Mendez et al. further teaches the importance of increasing the human heavy chain V gene repertoire in a transgenic mouse in order to enhance immunoglobulin expression and processing and the generation of a broad humoral immune response (Mendez et al., page 146).  Therefore, based on the teachings and motivation provided by Mendez et al. for the insertion of an unrearranged human heavy chain transgene which comprises a large number of human heavy chain V gene sequences including human VH3-49, VH3-66, VH4-28 or VH4-61 and which is able to undergo productive rearrangement in a transgenic mouse, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize the unrearranged human heavy chain transgene taught by Mendez et al. as the heavy chain transgene in the mice recited in the ‘344 patent claims with a reasonable expectation of success. 

Claims 27-40, and 42-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,143,186, hereafter referred to as the ‘186 patent, in view of Mendez et al. (1997) Nat. Genetics, Vol. 15, 146-156. 
The broadest of instant claims 27-40, and 42-45 differ in scope from the broadest of the ‘186 patent claims; however, the ‘186 patent claims and the instant claims both encompass and specifically claim a transgenic knock-in mouse whose genome comprises a single rearranged human light chain transgene comprising a human VK1-39 gene segment or VK3-20 gene segment and a human JK gene segment inserted into the mouse kappa light chain loci V and/or J region such that the mouse lacks endogenous VK and/or Jk gene segments, and more specifically a single rearranged human kappa light chain Vk39-1/Jk5 variable region sequence as set forth in nucleotides 2362 through 2686 of SEQ ID NO:1 or a single rearranged human kappa light chain Vk3-20/Jk1 sequences as set forth in nucleotides 2373 through 2697 of SEQ ID NO:11, and an unrearranged human heavy chain transgene comprising multiple human heavy chain V gene segments, all the human D gene segments, and all the human J gene segments inserted into the mouse heavy chain locus, and which produces chimeric human antibodies comprising human variable regions and mouse constant regions. The claims of the ‘186 patent further include claims reciting all the limitations of the instant dependent claims and further include claims which recite methods of immunizing said transgenic mice to make a variable region and method of making said transgenic mice which comprise embryonic stem cells and B cells, and methods of making an antibody claimed in the instant claims. 
The claims of the ‘186 patent differ from the instant claims in that while the ‘186 patent claims recite transgenic mice whose genome comprises multiple human heavy chain V gene segments, and in dependent claims (claims 5-6, 11-12, and 18-19) recite specific human heavy chain V gene segments including the V gene segments recited in instant dependent claim 39, the ‘186 patent claims do not specifically recite that the mouse genome comprises at least one of human VH3-49, VH3-66, VH4-28 or VH4-61 as recited in instant independent claim 27. However, the ‘186 patent claims encompass the inclusion of these human VH gene segments in the genome of a mouse. Mendez et al. supplements the ‘186 patent claims by teaching a YAC comprising the human heavy chain V gene segments 1-2, 1-8, 1-18, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 3-49, 3-66, 4-28, 4-31, 4-39, 4-59, 4-61, 5-51, and 6-1, all of the human heavy chain D gene segments, which includes D1-7, D1-26, D3-3, D3-10, D3-16, D3-22, D5-5, D5-12, D6-6, D6-13, and D7-27, and all of the human heavy chain J gene segments which can be successfully inserted into a mouse genome and undergo productive rearrangement (Mendez et al., Figure 1a and page 148). Mendez et al. further teaches the importance of increasing the human heavy chain V gene repertoire in a transgenic mouse in order to enhance immunoglobulin expression and processing and the generation of a broad humoral immune response (Mendez et al., page 146).  Therefore, based on the teachings and motivation provided by Mendez et al. for the insertion of an unrearranged human heavy chain transgene which comprises multiple human heavy chain V gene sequences including human VH3-49, VH3-66, VH4-28 or VH4-61 and which is able to undergo productive rearrangement in a transgenic mouse, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize the unrearranged human heavy chain transgene taught by Mendez et al. as the heavy chain transgene in the mice recited in the ‘186 patent claims with a reasonable expectation of success. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 27-40, and 42-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg '857, in view of WO 02/066,630 (2002), hereafter referred to as Murphy et al., Mendez et al. (1997) Nat. Genetics, Vol. 15, 146-156, and de Wildt et al. (1999) J. Mol. Biol., Vol. 285, 895-901. 
Lonberg et al. teaches transgenic mice with disrupted endogenous immunoglobulin loci whose genome comprises human unrearranged or rearranged human immunoglobulin heavy and light chain transcripts useful for producing human or humanized antibodies (Lonberg et al., paragraphs 16-17, 25, Figure 33, 196-197, 201, 222, 232-233, and 265). Lonberg et al. further teaches transgenic mice comprising unrearranged human light chain transgenes which express chimeric immunoglobulin light chains comprising a human variable region and a mouse constant region (Lonberg et al., claims 10-20). Lonberg et al. teaches that a preferred embodiment is a transgenic mouse comprising a rearranged light chain transgene and an unrearranged heavy chain transgene (Lonberg et al., paragraph 201). Lonberg et al. further teaches that the rearranged light chain is a kappa light chain (Lonberg et al. paragraphs 481-482). In particular, Lonberg et al. teaches that transgenic mice generated from a transgene construct comprising a rearranged human light chain variable region can be bred with human heavy chain transgenic mice to produce a mouse which expresses a spectrum of antibodies in which the diversity of the primary repertoire is contributed by the unrearranged heavy chain transgene (Lonberg et al., paragraph 482). Lonberg et al. further teaches that, “The advantage of this scheme, as opposed to the use of unrearranged light chain miniloci, is the increased light chain allelic and  isotypic exclusion that comes from having the light chain ready to pair with a heavy chain as soon as heavy chain VDJ joining occurs” (Lonberg et al., paragraph 482).  
In regards to the unrearranged heavy chain, Lonberg et al. teaches that the unrearranged human heavy chain transgene comprises several human VH, DH, and JH gene segments (see for example Lonberg et al., Figure 25 for the pHC2 transgene). Lonberg et al. also teaches to disrupt one or both of the endogenous mouse light chain or heavy chain regions by disrupting the J region, which results in functional silencing of these loci (Lonberg et al., paragraphs 17, 35, 37,296, and 298). Lonberg et al. also teaches that the transgene comprises a kappa or lambda light chain promoter, either human or mouse, and other regulatory sequences such as a mouse kappa light chain intronic enhancer, a mouse 3' kappa enhancer, and the combination of an intronic enhancer with a 3' enhancer (Lonberg et al., paragraphs 200, 227, 252, 266, 473, 480, and 706). 
While Lonberg et al. clearly teaches transgenic mice comprising unrearranged human light chain transgenes which express chimeric immunoglobulin light chains comprising a human variable region and a mouse constant region, Lonberg et al. does not specifically teach a transgenic mouse comprising a rearranged human light chain transgene which expresses chimeric immunoglobulin light chains comprising a human variable region and a mouse constant region. However, as discussed in detail above, Lonberg et al. does specifically teach that transgenic mice expressing human light chain variable regions can be made using either an unrearranged or rearranged human immunoglobulin light chain transgene. Lonberg et al. further provides specific motivation for using a rearranged rather than an unrearranged light chain transgene by teaching that the advantage of using a rearranged light chain transgene, as opposed to the use of unrearranged light chain miniloci, is the increased light chain allelic and  isotypic exclusion that comes from having the light chain ready to pair with a heavy chain as soon as heavy chain VDJ joining occurs (Lonberg et al., paragraph 482). Furthermore, at the time of filing, Murphy et al. teaches that mice producing fully human antibodies have reduced affinity to mouse receptors which affects B cell maturation and survival and that this can be avoided by producing mice which express chimeric antibodies comprising human variable regions and mouse constant regions (Murphy et al., pages 42-43). According to Murphy et al., the mouse Fc regions in the chimeric antibodies are more specific than human Fc regions in their interactions with Fc receptors and other receptors important for strong and specific immune response, proliferation and maturation of B cells, and affinity maturation of antibodies (Murphy et al., pages 43-44). Murphy et al. further supplements Lonberg et al. by teaching “knock-in” transgenic mice in which all or part of the endogenous genomic immunoglobulin light chain variable region and/or heavy chain variable region are substituted by homologous recombination for homologous or orthologous human light chain and/or heavy chain genes respectively (Murphy et al., paragraphs 35-36, 38-44, 46-48, 83, 85, 99, and claims 1-4, and 7-10). Murphy et al. teaches that direct substitution of the mouse light and heavy chain VJ/VDJ regions with human VJ/VDJ regions such that all the sequences necessary for proper transcription, recombination, and/or class switching in the mouse genome remain intact (Murphy et al., paragraph 85). Thus, the transgenic mice taught by Murphy et al. comprise the kappa intronic enhancer and 3’ enhancer. In addition, Murphy et al. teaches that immunization of these transgenic mouse generates antibodies comprising human variable regions and mouse constant regions (Murphy et al., paragraphs 46 and 49). In regards to the light chain, Murphy et al. teaches “knock-in” of the human kappa light chain and/or lambda light chain into the endogenous mouse kappa or lambda light chain variable region respectively (Murphy et al., paragraph 99). Murphy et al. further teaches that the human immunoglobulin knock-in mice can be used in methods of making antibodies comprising immunizing the transgenic knock-in mice with an antigen, isolating antigen specific antibodies or B cells expressing said antibodies, isolating nucleic acids encoding the variables regions of the antibody from the B cells or hybridomas derived from the B cells, and operably linking them to human constant region gene sequences (Murphy et al., paragraph 49). Mendez et al. further supplements Lonberg et al. and Murphy et al. by teaching a YAC comprising the human heavy chain V gene segments 1-2, 1-8, 1-18, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 3-49, 3-66, 4-28, 4-31, 4-39, 4-59, 4-61, 5-51, and 6-1, all of the human heavy chain D gene segments, which includes D1-7, D1-26, D3-3, D3-10, D3-16, D3-22, D5-5, D5-12, D6-6, D6-13, and D7-27, and all of the human heavy chain J gene segments which can be successfully inserted into a mouse genome and undergo productive rearrangement (Mendez et al., Figure 1a and page 148). Mendez et al. also teaches the importance of increasing the human heavy chain V gene repertoire in a transgenic mouse in order to enhance immunoglobulin expression and processing and the generation of a broad humoral immune response (Mendez et al., page 146).  
Thus, based on the motivation provided by Lonberg et al. to make a transgenic mouse whose genome comprises a human immunoglobulin light chain transgene and which expresses a chimeric immunoglobulin light chain comprising a human light chain variable region and a mouse light chain constant region, the motivation provided by Lonberg et al. to use a rearranged human immunoglobulin light chain transgene over an unrearranged light chain transgene, the detailed guidance provided by Lonberg et al. for making immunoglobulin light chain transgenes comprising a rearranged human light chain variable region, the motivation to use mouse constant region genes over human constant region genes in transgenic mice taught by Murphy et al. and the teachings of Murphy et al. to replace all or part of the endogenous mouse light chain V/J region with human VJ sequences and all or part of the endogenous mouse heavy chain V/D/J region with human VDJ sequences, and the teachings of Mendez et al. for transgenic mice whose genome comprises an unrearranged human heavy chain transgene with all the V, D, and J  gene segments listed above and which expresses human heavy chains, it would have been prima facie obvious to the skilled artisan at the time of filing to make a transgenic mouse whose endogenous kappa light chain locus comprises a human rearranged kappa light chain variable region sequence operably linked to the endogenous mouse kappa light chain constant region sequence and whose endogenous heavy chain locus comprises a plurality of unrearranged human V, D, and J gene segments operably linked to an endogenous mouse heavy chain constant region gene segments, and which expresses a chimeric light chain comprising a human variable region and a mouse constant region with a reasonable expectation of success. 
While Lonberg et al. does not suggest any specific rearranged human light chain variable region, Lonberg et al. does teach the importance of generating antibody diversity in the disclosed transgenic mice. de Wildt et al. supplements Lonberg et al. by teaching that diversity is generated both by combinatorial rearrangement of different gene segments and the association of different heavy and light chains which generates a primary repertoire, and by somatic mutation and receptor editing which results in the secondary repertoire (de Wildt et a., page 895). Thus, in order to ensure added diversity in the repertoire due to somatic mutation, it would have been prima facie obvious to the skilled artisan at the time of filing to select a germline rearranged human light chain variable region sequence rather than a rearranged sequence that has already undergone somatic hypermutation in response to a specific antigen. In regards to the selection of a human germline rearranged V-J variable region sequence IgKV1-39, de Wildt et al. teaches that Vk 02/12 (also known as Vk1-39) and VK3-20 are two of the most common human V gene segments found in the human antibody repertoire and are capable of pairing with a large number of different heavy chain variable regions (de Wildt et al., page 896, Figure 1). De Wildt et al. further teaches that the germline sequence of human V region gene segments including Vk1-39 and Vk3-20 was known at the time of filing, see for example the V-BASE Sequence Directory (de Wildt et al., page 897). Thus, based on the high frequency of usage of the Vk1-39 variable region gene segment and the VK3-20 variable region gene segment in the human antibody repertoire taught by de Wildt et al., it would have been prima facie obvious to the skilled artisan to make a transgenic mouse according to the teachings of Lonberg et al., in view of Murphy et al., Mendez et al., and de Wildt et al. where the rearranged germline variable gene sequence comprises a germline IgkV1-39 gene segment or a germline IgkV3-20 gene segment with a reasonable expectation of success. 
Finally, in regards to the specific combination of VK1-39 and JK5, or VK3-20 and JK1 , as noted above de Wildt et al. teaches that the sequences for all the human Ig kappa gene sequences were available at the time of filing in the V-BASE Sequence Directory, these sequences include the VK and JK gene sequences. As such, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize any of the five well-known human JK gene segments, including JK5 or JK1, in a rearranged V kappa transgene comprising VK 1-39 or VK 3-20 as taught by Lonberg et al. in view of Murphy, Mendez, and de Wildt et al., as the use of any 1 of the 5 human JK gene segments with VK1-39 or VK3-20 would be predicted to function equally well in producing a light chain in a transgenic mouse with a reasonable expectation of success. Further, as the germline sequences of VK1-39, and JK5 and VK3-20 and JK1 were known at the time of filing, it would have been prima facie obvious to the skilled artisan at the time of filing to select a single rearranged human kappa light chain Vk39-1/Jk5 variable region sequence as set forth in nucleotides 2362 through 2686 of SEQ ID NO:1 or a single rearranged human kappa light chain Vk3-20/Jk1 sequences as set forth in nucleotides 2373 through 2697 of SEQ ID NO:11 for use in a transgenic mouse with a reasonable expectation of success. 

Claims 27-31, 35-40, and 42-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2010/0146647 (June 10, 2010), hereafter referred to as Logtenberg et al., in view of WO 02/066,630 (2002), hereafter referred to as Murphy et al., and Mendez et al. (1997) Nat. Genetics, Vol. 15, 146-156. 
Logtenberg et al. teaches a transgenic mouse in which a single rearranged immunoglobulin light chain variable region sequence (VL) comprising germline sequence is inserted into an endogenous mouse locus (Logtenberg et al., paragraphs 23-34, 59, 61, 65, and 72). In one embodiment, Logtenberg et al. teaches that the insertion of sequence comprising a rearranged germline human VL region sequence, a mouse  kappa intron enhancer sequence, and a mouse or rat constant region sequence (Logtenberg et al., paragraphs 27-28, and 65). Logtenberg et al. teaches a specific embodiment where the human variable region gene present in the rearranged VL is VK1-39 (also referred to as O12) (Logtenberg et al., paragraphs 25 and 37). Logtenberg et al. further teaches to insert the rearranged human VL region into the endogenous mouse light chain kappa or lambda locus so as to functionally inactive the endogenous locus in mice containing the rearranged human VL (Logtenberg et al., paragraph 61). Logtenberg et al. also teaches that a light chain comprising the selected rearranged VL region is capable of pairing with multiple rearranged heavy chains (Logtenberg et al., paragraphs 23 and 73). Logtenberg et al. further teaches crossing the transgenic mouse which comprises the rearranged human VL region with a transgenic mouse known in the art whose genome comprises a non-rearranged human H chain immunoglobulin loci (Logtenberg et al., paragraphs 64 and 194-195). Finally, Logtenberg et al. teaches methods of immunizing a transgenic mouse comprising a rearranged human kappa light chain and a human VH locus with an antigen (Logtenberg et al., paragraphs 43-44, 66, 73, and 194-215). 
Logtenberg et al. differs from the instant invention as claimed by not teaching to insert the rearranged human VL into the endogenous mouse kappa light chain locus such that the resulting mouse does not comprise functional unrearranged Vk and/or Jk gene segments. Logtenberg et al. further does not specifically teach which heavy chain V, D, and J genes segments which contribute to heavy chains which pair with the single rearranged light chain, or teach that the single rearranged light chain Vk/Jk segment is Vk 1-39/Jk-5. 
Murphy et al. supplements Logtenberg et al. by teaching “knock-in” transgenic mice in which all or part of the endogenous genomic immunoglobulin light chain variable region and/or heavy chain variable region are substituted by homologous recombination for homologous or orthologous human light chain and/or heavy chain genes respectively (Murphy et al., paragraphs 35-36, 38-44, 46-48, 83, 85, 99, and claims 1-4, and 7-10). Murphy et al. further teaches that direct substitution of the mouse light and heavy chain VJ/VDJ regions with human VJ/VDJ regions such that all the sequences necessary for proper transcription, recombination, and/or class switching in the mouse genome remain intact (Murphy et al., paragraph 85). Thus, the transgenic mice taught by Murphy et al. comprise the kappa intronic enhancer and 3’ enhancer. In addition, Murphy et al. teaches that immunization of these transgenic mouse generates antibodies comprising human variable regions and mouse constant regions (Murphy et al., paragraphs 46 and 49). In regards to the light chain, Murphy et al. teaches “knock-in” of the human kappa light chain and/or lambda light chain into the endogenous mouse kappa or lambda light chain variable region respectively (Murphy et al., paragraph 99). Murphy et al. further teaches that the human immunoglobulin knock-in mice can be used in methods of making antibodies comprising immunizing the transgenic knock-in mice with an antigen, isolating antigen specific antibodies, isolating nucleic acids encoding the variables regions of the antibody and operably linking them to human constant region gene sequences (Murphy et al., paragraph 49). Mendez et al. further supplements Logtenberg et al. and Murphy et al. by teaching a YAC comprising the human heavy chain V gene segments 1-2, 1-8, 1-18, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 3-49, 3-66, 4-28, 4-31, 4-39, 4-59, 4-61, 5-51, and 6-1, all of the human heavy chain D gene segments, which includes D1-7, D1-26, D3-3, D3-10, D3-16, D3-22, D5-5, D5-12, D6-6, D6-13, and D7-27, and all of the human heavy chain J gene segments which can be successfully inserted into a mouse genome and undergo productive rearrangement (Mendez et al., Figure 1a and page 148). Mendez et al. also teaches the importance of increasing the human heavy chain V gene repertoire in a transgenic mouse in order to enhance immunoglobulin expression and processing and the generation of a broad humoral immune response (Mendez et al., page 146).  Thus, in view of the teachings of Logtenberg et al. to cross the transgenic mouse which comprises the rearranged human VL region with a transgenic mouse known in the art whose genome comprises a non-rearranged human H chain immunoglobulin loci and to further insert the rearranged human VL region into the endogenous mouse light chain kappa or lambda locus, the teachings of Murphy et al. to replace all or part of the endogenous mouse light chain V/J region with human VJ sequences, and the teachings of Mendez et al. for transgenic mice whose genome comprises an unrearranged human heavy chain transgene with all the V, D, and J  gene segments listed above and which expresses human heavy chains, it would have been prima facie obvious to the skilled artisan at the time of filing to make and use a transgenic mouse according to Logtenberg et al. wherein the rearranged VJ sequence replaces all the endogenous mouse light chain VK and/or JK sequences and whose genome further comprises the human heavy chain transgene taught by Mendez et al. with a reasonable expectation of success. Furthermore, in regards to the specific combination of VK1-39 and JK5, while Logtenberg et al. exemplifies the combination of VK1-39 and JK1, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize any of the five well-known human JK gene segments, including JK5, in a rearranged V kappa transgene comprising VK 1-39 as taught by Logtenberg et al. as the use of any 1 of the 5 human JK gene segments would be predicted to function equally well in producing a light chain in a transgenic mouse with a reasonable expectation of success. 

Claims 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2010/0146647 (June 10, 2010), hereafter referred to as Logtenberg et al., in view of WO 02/066,630 (2002), hereafter referred to as Murphy et al., and Mendez et al. (1997) Nat. Genetics, Vol. 15, 146-156, as applied to claims 27-31, 35-40, and 42-45 above, and further in view of US Patent Application Publication 2008/0069822 (March 20, 2008), hereafter referred to as Jensen et al. and de Wildt et al. (1999) J. Mol. Biol., Vol. 285, 895-901.
The teachings and motivation provided by Logtenberg et al., Murphy et al. and Mendez et al. for making and using a transgenic mouse in which a single rearranged immunoglobulin kappa light chain V-J segment, where the V-J sequence is germline sequence, and an unrearranged human heavy chain locus are inserted into the germline of the mouse have been set forth in detail above.
While Logtenberg et al. generally teaches to insert a rearranged kappa light chain V-J segment into the mouse’s genome, and specifically teaches germline sequence IGKV1-39/JK1 as a preferred embodiment, Logtenberg et al. does not specifically teach to insert a rearranged IGKV3-20 germline sequence. However, Logtenberg et al. does teach that the rationale for selecting IGKV1-39 was that human IGKV1-39 is a frequently observed in the human repertoire (Logtenberg et al., paragraph 25). Jensen et al. supplements Logtenberg et al. by teaching that while IGKV1-39 is among the most frequently used light chain V genes in the human immunoglobulin repertoire, IGKV3-20 is in fact the most frequently expressed light chain gene in humans (Jensen et al., paragraph 179). As such, since Logtenberg et al. teaches to select human Vk genes which are frequently observed in the human repertoire, and Jensen et al. teaches that IGVK3-20 is the most frequently expressed light chain gene in humans, it would have been prima facie obvious to the skilled artisan at the time of filing to substitute IGK3-20 for IGK1-39 in the rearranged human V-J segment in the transgenic mice as taught by Logtenberg et al. in view of Murphy et al. and Mendez et al. with a reasonable expectation of success. Further, based on the teachings of Logtenberg that the Jk1 gene segment can be used, it would have been further prima facie obvious to the skilled artisan at the time of filing to use a rearranged IGK3-20/JK1 segment encoding a germline VL domain in the transgenic mice taught by Logtenberg et al. in view of Murphy et al. and Mendez et al. with a reasonable expectation of success. Alternatively, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize any of the five well-known human JK gene segments, including JK5, in a rearranged V kappa transgene comprising VK 3-20 as taught by Logtenberg et al. in view of Jensen et al. as the use of any 1 of the 5 human JK gene segments would be predicted to function equally well in producing a light chain in a transgenic mouse with a reasonable expectation of success.
Furthermore, in regards to the specific single rearranged human kappa light chain Vk39-1/Jk5 variable region sequence as set forth in nucleotides 2362 through 2686 of SEQ ID NO:1 or a single rearranged human kappa light chain Vk3-20/Jk1 sequences as set forth in nucleotides 2373 through 2697 of SEQ ID NO:11, Logtenberg et al., as noted above, teaches to use a germline rearranged VJ sequence. De Wildt et al. further supplements Logtenberg et al. by teaching that the germline sequences for all the human Ig kappa gene sequences were available at the time of filing in the V-BASE Sequence Directory, these sequences include the VK and JK gene sequences.  Therefore, as the germline sequences of VK1-39, and JK5 and VK3-20 and JK1 were known at the time of filing, and Logtenberg et al. teaches to use a germline rearranged VJ sequence, it would have been prima facie obvious to the skilled artisan at the time of filing to select a single rearranged human kappa light chain Vk39-1/Jk5 variable region sequence as set forth in nucleotides 2362 through 2686 of SEQ ID NO:1 or a single rearranged human kappa light chain Vk3-20/Jk1 sequences as set forth in nucleotides 2373 through 2697 of SEQ ID NO:11 for use in a transgenic mouse with a reasonable expectation of success. 

Claims 27-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2011/0195454 (August 11, 2011), hereafter referred to as McWhirter et al., in view of Mendez et al. (1997) Nat. Genetics, Vol. 15, 146-156, and U.S. Patent Application Publication 2012/0167237 (June 28, 2012), hereafter referred to as Bradley et al.
McWhirter et al. teaches genetically engineered mice capable of selecting suitable affinity-matured human immunoglobulin heavy chain variable domains derived from a repertoire of unrearranged human heavy chain variable region gene segments, wherein the affinity-matured human heavy chain variable domains associate and express with a single human light chain variable domain derived from one human light chain variable region gene segment (McWhirter et al., paragraph 13). In certain specific embodiments, McWhirter et al. teaches transgenic mice comprising: (a) a replacement at the endogenous mouse kappa immunoglobulin light chain variable region locus of all or substantially all endogenous mouse .kappa.  immunoglobulin light chain variable region gene segments with a human V kappa 1-39/J gene segment, a human V kappa 3-20/J gene segment, or a combination thereof, wherein the human gene segment is operably linked to an endogenous mouse .kappa.  constant gene;  and, (b) a replacement of all or substantially all of the endogenous mouse heavy chain variable region gene locus with a plurality of human heavy chain variable region gene segments, wherein the human heavy chain variable region gene segments are operably linked to an endogenous mouse heavy chain constant gene, and the human heavy chain variable region gene segments are capable of rearranging and forming a rearranged human/mouse chimeric heavy chain gene (McWhirter, claims). McWhirter et al. further teaches that the mouse lacks an endogenous mouse kappa immunoglobulin light chain variable region locus that is capable of rearranging, and/or wherein the plurality of human heavy chain variable region gene segments comprises a segment selected from a 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, a 6-1 human immunoglobulin variable region gene segment, and/or wherein the plurality of human heavy chain variable region gene segments comprises a segment selected from a D1-7, D1-26, D3-3, D3-10, D3-16, D3-22, D5-5, D5-12, D6-6, D6-13, D7-27 gene segment, and a combination thereof (McWhirter et al., claims). In addition, McWhirter et al. teaches the transgenic mouse wherein the human V.kappa.1-39 gene segment is present in a rearrangement with a human J.kappa.5 gene segment, or where the human V.kappa.3-20 gene segment is present in a rearrangement with a human J.kappa.1 gene segment (McWhirter et al., claims). More specifically, McWhirter et al. teaches that the rearranged human Vk1-39/Jk-5 sequence is SEQ ID NO:1, and the rearranged human Vk3-20/Jk-1 sequence is SEQ ID NO:11 (McWhirter et al., paragraph 117 and 121). 
While McWhirter et al. teaches that the unrearranged heavy chain transgene comprises multiple human heavy chain variable region gene segments, which may include one or more of the 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, a 6-1 human immunoglobulin variable region gene segments, McWhirter et al. does not specifically teach to include one or more of the human VH gene segments VH3-49, VH3-66, VH4-28 or VH4-61. Mendez et al. supplements McWhirter et al. by teaching a YAC comprising the human heavy chain V gene segments 1-2, 1-8, 1-18, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 3-49, 3-66, 4-28, 4-31, 4-39, 4-59, 4-61, 5-51, and 6-1, all of the human heavy chain D gene segments, which includes D1-7, D1-26, D3-3, D3-10, D3-16, D3-22, D5-5, D5-12, D6-6, D6-13, and D7-27, and all of the human heavy chain J gene segments which can be successfully inserted into a mouse genome and undergo productive rearrangement (Mendez et al., Figure 1a and page 148). Mendez et al. further teaches the importance of increasing the human heavy chain V gene repertoire in a transgenic mouse in order to enhance immunoglobulin expression and processing and the generation of a broad humoral immune response (Mendez et al., page 146).  Therefore, based on the teachings and motivation provided by Mendez et al. for the insertion of an unrearranged human heavy chain transgene which comprises a large number of human heavy chain V gene sequences including human VH3-49, VH3-66, VH4-28 or VH4-61 and which is able to undergo productive rearrangement in a transgenic mouse, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize the unrearranged human heavy chain transgene taught by Mendez et al. as the unrearranged heavy chain transgene in the mice taught by McWhirter et al. with a reasonable expectation of success. 
McWhirter et al. and Mendez et al. further differ from the mouse recited in instant claim 41 by not specifically teaching that the unrearranged human VH, DH, and JH gene segments can be operably linked to a rat heavy chain constant region gene sequence. However, at the time of filing, Bradley et al. supplements McWhirter et al. and Mendez et al. by teaching similar transgenic mice comprising unrearranged human VH, DH, and JH gene segments and further teaches that the transgene comprising the unrearranged human VH, DH, and JH gene segments can be operably linked to a rat mu constant region gene sequence capable of expressing a chimeric heavy chain (Bradley et al., paragraphs 84 and 88). Therefore, in view of the teachings of Bradley et al. that transgenes comprising multiple unrearranged human VH, DH, and JH gene segments can be operatively linked to a rat mu constant region gene rather than a mouse constant region gene in a transgenic mammal such as a mouse in order to generate chimeric heavy chains, it would have been prima facie obvious to the skilled artisan at the time of filing to generate a mouse as taught by McWhirter et al. in view of Mendez et al. where the heavy chain transgene comprising a plurality of unrearranged human VH, DH, and JH gene segments is operably linked to a rat mu constant region gene sequence instead of a mouse constant region gene sequence, as the selection of the rat constant region gene sequence represents nothing more than the selection between two known murine constant region gene sequences capable of generating chimeric human variable region murine constant region heavy chain polypeptides in a mouse with predictable results.  

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633